0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
See the chart below, showing that the two claims are identical and therefore duplicates/substantial duplicates.
Claim 1
Claim 10
Analysis
1. A sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
10. A sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
Word for word identical
a pressure regulator configured to receive air and regulate the air; 
a pressure regulator configured to receive air and regulate the air; 
Word for word identical

an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; 
Word for word identical
a heater block configured to heat the air received from the air flow restriction and dispense heated air to an air flow path; and
a heater block configured to heat the air received from the air flow restriction and dispense heated air to an air flow path; and 
Word for word identical
a manifold configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
a manifold configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
Word for word identical


It is suggested that applicant either amend the claims so that they are no longer duplicates, or cancel the duplicate claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) in view of Mittleider (US 5660669 A)

a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 
an air flow restriction configured to receive the air from the pressure regulator and to restrict the flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
a heater block (heater block #1 and heater block #2) configured to dispense heated air to an air flow path; and 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose that the heater block is configured to heat the air received from the air flow restriction, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater 
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 2, applicant’s admitted prior art does not disclose that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.
However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.



As to claim 4, applicant’s admitted prior art does not disclose that the sealing station is devoid of air flow restrictions downstream from the heater block.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, cited above in the rejections of claims 1 and 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream such that the sealing station is devoid of air flow restrictions downstream from the heater block in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 6, applicant’s admitted prior art discloses a method for forming bags (see especially Figure 1), the method comprising: 

receiving air into a pressure regulator that regulates the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”);
receiving the air from the pressure regulator into an air flow restriction that restricts flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
receiving the air into a heater block (heater block #1 and heater block #2); 
heating the air in the heater block (see Figure 2, heater blocks 1 and 2); 
dispensing heated air from the heater block to an air flow path that extends to a manifold; (see Figure 2, disclosing air manifold/shoe; manifold 214); 
dispensing the heated air from the manifold to thereby form seals in the film such that the bags are at least partially formed (see paragraph 0009, disclosing that “Bag machines with air heated seal bars typically have a plenum or heater block that provides heated air to a manifold in the seal bar. The heated air either heats the seal bar which heats the film, or the heated air is directed through openings in the seal bar toward the film to directly heat the film.”); 
and dispensing the bags from the sealing section (see Figure 1).
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose receiving the air from the air flow restriction into a heater block, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the 
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.



As to claim 7, applicant’s admitted prior art does not disclose that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.
However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 10, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 
an air flow restriction configured to receive the air from the pressure regulator and to restrict the flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
a heater block (heater block #1 and heater block #2) configured to dispense heated air to an air flow path; and 

Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose that the heater block is configured to heat the air received from the air flow restriction, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 11, applicant’s admitted prior art does not disclose an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals.

However, Mittleider discloses an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals (pressure differential sensed at port 268); and a controller (relay logic, see Figure 13A), in communication with the pressure 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.


As to claim 12, Mittleider as incorporated into applicant’s admitted prior art in claim 11 above discloses the air flow sensor is positioned downstream of the pressure regulator and .

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) in view of Mittleider (US 5660669 A) as applied to claims 1-2, 4, 6, 7, and 10-12 above, and further in view of Siebert (US 4976811 A).
As to claim 3, applicant’s admitted prior art does not disclose that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”


As to claim 8, applicant’s admitted prior art does not disclose that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom .


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) in view of Mittleider (US 5660669 A) as applied to claims 1-2, 4, 6, 7 and 10-12 above, and further in view of Siebert (US 4976811 A) and Zeuschner (US 2001/0039997 A1).
As to claim 5, Applicant’s admitted prior art discloses a temperature sensor to generate temperature signals (thermocouple 208 and 212); and a controller (controller 207 and 211), in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).
Applicant’s admitted prior art does not disclose the full limitation of a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.
However, both Zeuschner and Siebert discloses that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot.

As to claim 9, Applicant’s admitted prior art discloses sensing, with a temperature sensor to generate temperature signals (thermocouple 208 and 212); and controlling, with a controller (controller 207 and 211), the heater block to heat the air based on the temperature signals received from the temperature sensor (see specification paragraph 0010, disclosing “A pair of 
Applicant’s admitted prior art does not disclose the full limitation of sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.
However, both Zeuschner and Siebert discloses sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the .

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) in view of Osborn (US 4850944 A) and Lancaster (US 2002/0174626 A1).

As to claim 13, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film (see especially Figure 1), the sealing section (see Figure 2)comprising: 
a heater block (heater block #1 and heater block #2) configured to receive air, heat the air, and further dispense heated air downstream along an air flow path; 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed; 
Applicant’s admitted prior art does not disclose that a plenum in the air flow path through which the heated air is conveyed; and wherein at least one of the heater block, the plenum, and the manifold are insulated.
Lancaster, however, discloses that it is known to use a plenum (flexible hoses 126) in the air flow path through which the heated air (from heater box 152) is conveyed (see paragraph 0047, disclosing “A plurality of flexible hoses 126 extend from an end of the heater box 152 and each flexible hose 126 is in fluid communication with heater box 152 so as to receive the heated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a plenum in the air flow path through which the heated air is conveyed in order to ensure delivery of the heated air to the manifold or orifices as taught by Lancaster.
Additionally, both Lancaster and Osborn discloses that it is known wherein at least one of the heater block, the plenum, and the manifold are insulated.  Lancaster, for example, teaches insulation elements 134 for insulating the manifold (i.e., in Lancaster, the flexible band 130 and the orifices 132 correspond to the manifold, and the hoses 126 correspond to the plenum), near the location where the hoses (i.e., the plenum) attach to the orifices, which corresponds to the insulating the manifold and would make obvious insulating the plenum due to closeness of the manifold and the plenum. See Lancaster, paragraph 0049, disclosing “In one embodiment, a standoff insulation element 134 positioned adjacent each orifice, such that the portions of flexible band 130 surrounding orifices 132 are in contact with standoff insulation elements 134.  The standoff insulation elements 134 are permanently attached to a back face of second flexible 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the heater block, the plenum, and the manifold are insulated in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the 

As to claim 14, applicant’s admitted prior art does not disclose that at least one of the heater block, the plenum, and the manifold has an insulation jacket.  
However, Lancaster and Osborn discloses that that at least one of the heater block, the plenum, and the manifold has an insulation jacket.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable designs for the standoff insulation element, e.g., designs that allow the standoff insulation element to provide a "cool" surface to press against the packaging material and press the layers of packaging material together, and prevent the orifices 120 from becoming blocked with the packaging material, may also be utilized.”  Lancaster’s frame or mask around the flexible band and enclosing all of the orifices would read on an insulation jacket.  Osborn teaches insulating the heater block, teaching in column 3, lines 59 to column 4, line 4, that “The outer heat exchanger shell 45 is surrounded by a cylindrical heat insulator shell 46 of heat insulating material.  The heat exchanger unit 10b is provided with a top heat exchanger plate 47 and a bottom heat exchanger plate 48 both of which are preferably made from brass or equivalent heat conducting material.  The unit 10b 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the heater block, the plenum, and the manifold has an insulation jacket in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on these areas.

As to claim 15, applicant’s admitted prior art does not disclose that the plenum and the manifold are each insulated.
However, Lancaster discloses that the manifold are each insulated and the proximity of the plenum to the manifold would make obvious that the plenum could also be insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plenum and the manifold are each insulated in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on these areas.

As to claim 16, applicant’s admitted prior art does not disclose that only the manifold is insulated.
However, Lancaster discloses embodiments wherein only the manifold is insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable designs for the standoff insulation element, e.g., designs that allow the standoff insulation element to provide a "cool" surface to press against the packaging material and press the layers 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that only the manifold is insulated in order to prevent loss and in order to prevent areas outside of the manifold from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on in only the manifold region.


Claims 17-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over applicants admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012), Osborn (US 4850944 A) and Lancaster (US 2002/0174626 A1) as applied to claims 13-16 above, and further in view of Zeuschner (US 2001/0039997 A1) and Siebert (US 4976811 A).
As to claim 17, Applicant’s admitted prior art discloses a temperature sensor to generate temperature signals (thermocouple 208 and 212); and a controller (controller 207 and 211), in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).


However, both Zeuschner and Siebert discloses that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, 

As to claim 18, the admitted prior art does not disclose that the temperature sensor is disposed in the air flow path or the manifold.
However, Zeuschner and Siebert disclose and make obvious that the temperature sensor is disposed in the air flow path or the manifold.  Zeuschner specifically teaches the alternative that the temperature sensor is disposed in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”  Additionally, Siebert discloses that the temperature sensor is disposed in the air flow path or the manifold.  Siebert discloses disposing the temperature sensor in the manifold, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is disposed in the air flow path or the manifold 

As to claim 19, the admitted prior art does disclose a “second” temperature sensor (both prior art sensors 208 and 212) configured to sense temperature near the heater block (see Figure 2, both sensors are associated with heater blocks) and generate temperature signals; and wherein the controller is in communication with the “second” temperature sensor and controls the heater block to heat the air based on the temperature signals from the “second” temperature sensor.
However, the admitted prior art does not disclose the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.
Additionally, Zeuschner as disclosed above discloses and makes obvious a first temperature sensor (wherein the first temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals).  Additionally, the admitted prior discloses that it is known to utilize a first and second temperature sensor (sensors 208 and 212), both which are associated with the heater blocks and the use of a controller which controls the heater block to heat the air based on the temperature 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor in order to achieve greater temperature control of the heated air.

As to claim 20, applicant’s admitted prior art discloses that the second temperature sensor is configured to sense temperature of the air in the heater block.  See paragraph 0010, disclosing that “The placement of thermocouples 208 and 212 in the heater blocks means that the control is based on heater block air temperature”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10981338 B2 in view of . 
As to claim 1, claim 1 of the ‘338 patent recites the following features when read with the parent claims:
1.  A bag machine for forming bags from a film that follows a film path through the machine, comprising: an input section located on the film path;  a sealing section, located on the film path down stream of the input section;  an output section, located on the film path downstream of the sealing section;  a controller, connected to control the sealing section;  and wherein the sealing section includes a sealer that includes a heater block, a manifold downstream of the heater block, and an air flow path extending from the heater block to the manifold, wherein air is heated in the heater block in response to a control signal provided by the controller to the heater block, and wherein the heated air flows downstream through the air flow path to the manifold, and wherein the sealer includes a temperature sensor disposed in at least one of the air flow path and the manifold.

Thus, claim 1 of the ‘338 patent covers much of the scope of instant claim 1, including the structure of the heater block and the manifold.  However, claim 1 does not recite the specific arrangement of a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction

However, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 

a heater block (heater block #1 and heater block #2) configured to dispense heated air to an air flow path; and 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose that the heater block is configured to heat the air received from the air flow restriction, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction such that the arrangement is a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider and applicant’s admitted prior art.


However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one that the air flow restriction is positioned upstream of the heater 

As to claim 4, the ‘338 patent does not claim and applicant’s admitted prior art does not disclose that the sealing station is devoid of air flow restrictions downstream from the heater block.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, cited above in the rejections of claims 1 and 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream such that the sealing station is devoid of air flow restrictions downstream from the heater block in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 6, claim 13 of the ‘338 patent recites the following features when read with the parent claims:
13.  A method of forming bags from a film that follows a film path, comprising: directing the film to an input section;  directing the film from the 

Thus, claim 1 of the ‘338 patent covers much of the scope of instant claim 1, including the structure of the heater block and the manifold.  However, claim 13 does not recite the specific arrangement of receiving air into a pressure regulator that regulates the air; receiving the air from the pressure regulator into an air flow restriction that restricts flow of the air; receiving the air from the air flow restriction into a heater block; heating the air in the heater block

Additionally, applicant’s admitted prior art discloses a method for forming bags (see especially Figure 1), the method comprising: 
receiving a film into a sealing section (see Figure 2) of a bag forming machine (see Figure 1); 
receiving air into a pressure regulator that regulates the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”);
receiving the air from the pressure regulator into an air flow restriction that restricts flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
receiving the air into a heater block (heater block #1 and heater block #2); 
heating the air in the heater block (see Figure 2, heater blocks 1 and 2); 
dispensing heated air from the heater block to an air flow path that extends to a manifold; (see Figure 2, disclosing air manifold/shoe; manifold 214); 

and dispensing the bags from the sealing section (see Figure 1).
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose receiving the air from the air flow restriction into a heater block, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 7, the ‘338 patent does not claim and applicant’s admitted prior art does not disclose that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.
However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:

 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.



As to claim 10, claim 1 of the ‘338 patent recites the following features when read with the parent claims:
1.  A bag machine for forming bags from a film that follows a film path through the machine, comprising: an input section located on the film path;  a sealing section, located on the film path down stream of the input section;  an output section, located on the film path downstream of the sealing section;  a controller, connected to control the sealing section;  and wherein the sealing section includes a sealer that includes a heater block, a manifold downstream of the heater block, and an air flow path extending from the heater block to the manifold, wherein air is heated in the heater block in response to a control signal provided by the controller to the heater block, and wherein the heated air flows downstream through the air flow path to the manifold, and wherein the sealer includes a temperature sensor disposed in at least one of the air flow path and the manifold.

Thus, claim 1 of the ‘338 patent covers much of the scope of instant claim 10, including the structure of the heater block and the manifold.  However, claim 10 does not recite the specific arrangement of a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction

However, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 
an air flow restriction configured to receive the air from the pressure regulator and to restrict the flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 

a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose that the heater block is configured to heat the air received from the air flow restriction, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction such that the arrangement is a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider and applicant’s admitted prior art.

As to claim 11, the ‘338 patent does not claim and applicant’s admitted prior art does not disclose an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure 

However, Mittleider discloses an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals (pressure differential sensed at port 268); and a controller (relay logic, see Figure 13A), in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals. See column 11, lines 14-34, disclosing “A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.”
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals in order to prevent the air from bleeding out of 

As to claim 12, Mittleider as incorporated into the ‘338 patent and applicant’s admitted prior art in claim 11 above discloses the air flow sensor is positioned downstream of the pressure regulator and upstream of the air flow restriction.  See port 268, wherein the pressure is detected, in Figure 13A, which is positioned downstream of the pressure regulator and upstream of the air flow restriction.

Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10981338 B2 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) Mittleider (US 5660669 A) as applied to as applied to claims 1-2, 4, 6, 7, and 10 above, and further in view of Siebert (US 4976811 A).
As to claim 3, the ‘338 patent does not claim that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.

As to claim 8, the ‘338 patent does not claim that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.


Claims 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13 of U.S. Patent No. 10981338 B2 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) Mittleider (US 5660669 A) as applied to as applied to claims 1-2, 4, 6, 7, and 10 above, and further in view of Siebert (US 4976811 A) and Zeuschner (US 2001/0039997 A1).

As to claim 5, claim 1 of the ‘338 patent recites that “the sealer includes a temperature sensor disposed in at least one of the air flow path and the manifold”.  Additionally, claim 3 of the ‘338 patent, which is dependent from claim 1 (through claim 2), recites “a feedback circuit connected to the temperature sensor and to the controller, wherein the feedback sensor provides a signal indicative of temperature near the sensor to the controller.”  Claim 4 of the ‘338 patent, which is dependent from claim 3, recites that “the temperature sensor is located in the manifold”; 
Additionally, Applicant’s admitted prior art discloses a temperature sensor to generate temperature signals (thermocouple 208 and 212); and a controller (controller 207 and 211), in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).
Applicant’s admitted prior art does not disclose the full limitation of a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.
However, both Zeuschner and Siebert discloses that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot.

As to claim 9, claim 13 of the ‘338 patent recites “measuring the temperature of the heated air downstream of the heating block in the manifold or as the heated air flows to the manifold;  controlling the heating of air in the heating block in response to measuring the temperature;”; claims 15-17 discloses additional limitations, reciting “15.  The method of claim 14, further comprising providing a feedback signal indicative of the temperature measured to a controller, and wherein controlling the heating of air is done in response to the feedback signal.  

17.  The method of claim 16, further comprising measuring the temperature of the air being heated in the heater block, and controlling the heating of air in the heating block in response to measuring the temperature of the air being heated in the heater block.”
Additionally, Applicant’s admitted prior art discloses sensing, with a temperature sensor to generate temperature signals (thermocouple 208 and 212); and controlling, with a controller (controller 207 and 211), the heater block to heat the air based on the temperature signals received from the temperature sensor (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).
Applicant’s admitted prior art does not disclose the full limitation of sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.
However, both Zeuschner and Siebert discloses sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 10981338 B2 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012), Osborn (US 4850944 A) and Lancaster (US 2002/0174626 A1).  
Claim 12 of the ‘338 patent is dependent from claim 11, 10, 9, 4, 3, 2, 1.  Claims 9, 4, 3, 2 are omitted below for brevity of discussion.
As to claim 1, claim 12 of the ‘338 patent recites the following relevant features when read with the parent claims:
1.  A bag machine for forming bags from a film that follows a film path through the machine, comprising: an input section located on the film path;  a sealing section, located on the film path down stream of the input section;  an output section, located on the film path downstream of the sealing section;  a 



11.  The bag machine of claim 10, wherein the heater block is insulated. 
 
12.  The bag machine of claim 11, wherein the manifold is insulated.

Thus, claim 12 of the ‘338 patent covers much of the scope of instant claim 1, including the structure of the heater block and the manifold, as well as the concept of insulating the heater .  However, claim 1 does not recite the specific features such as the plenum.
Additionally, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film (see especially Figure 1), the sealing section (see Figure 2)comprising: 
a heater block (heater block #1 and heater block #2) configured to receive air, heat the air, and further dispense heated air downstream along an air flow path; 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed; 
Applicant’s admitted prior art also does not disclose that a plenum in the air flow path through which the heated air is conveyed; and wherein at least one of the heater block, the plenum, and the manifold are insulated.
Lancaster, however, discloses that it is known to use a plenum (flexible hoses 126) in the air flow path through which the heated air (from heater box 152) is conveyed (see paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a plenum in the air flow path through which the heated air is conveyed in order to ensure delivery of the heated air to the manifold or orifices as taught by Lancaster.
Additionally, both Lancaster and Osborn discloses that it is known wherein at least one of the heater block, the plenum, and the manifold are insulated.  Lancaster, for example, teaches insulation elements 134 for insulating the manifold (i.e., in Lancaster, the flexible band 130 and the orifices 132 correspond to the manifold, and the hoses 126 correspond to the plenum), near the location where the hoses (i.e., the plenum) attach to the orifices, which corresponds to the insulating the manifold and would make obvious insulating the plenum due to closeness of the manifold and the plenum. See Lancaster, paragraph 0049, disclosing “In one embodiment, a standoff insulation element 134 positioned adjacent each orifice, such that the portions of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the heater block, the plenum, and the manifold are insulated in order to prevent loss and in order to prevent areas outside of the plenum and 

As to claim 14, the claims of the ‘338 patent and applicant’s admitted prior art does not disclose that at least one of the heater block, the plenum, and the manifold has an insulation jacket.  
However, Lancaster and Osborn discloses that that at least one of the heater block, the plenum, and the manifold has an insulation jacket.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable designs for the standoff insulation element, e.g., designs that allow the standoff insulation element to provide a "cool" surface to press against the packaging material and press the layers of packaging material together, and prevent the orifices 120 from becoming blocked with the packaging material, may also be utilized.”  Lancaster’s frame or mask around the flexible band and enclosing all of the orifices would read on an insulation jacket.  Osborn teaches insulating the heater block, teaching in column 3, lines 59 to column 4, line 4, that “The outer heat exchanger shell 45 is surrounded by a cylindrical heat insulator shell 46 of heat insulating material.  The heat exchanger unit 10b 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the heater block, the plenum, and the manifold has an insulation jacket in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on these areas.

As to claim 15, the claims of the ‘338 patent and applicant’s admitted prior art does not disclose that the plenum and the manifold are each insulated.  Claim 12 and 11, however, do claim insulating the manifold.
Additionally, Lancaster discloses that the manifold are each insulated and the proximity of the plenum to the manifold would make obvious that the plenum could also be insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plenum and the manifold are each insulated in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on these areas.

As to claim 16, the ‘338 patent claims and applicant’s admitted prior art does not disclose that only the manifold is insulated.  However, the ‘338 patent does claim that the manifold is insulated (see claim 12), along with the heater block.
However, Lancaster discloses embodiments wherein only the manifold is insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that only the manifold is insulated in order to prevent loss and in order to prevent areas outside of the manifold from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on in only the manifold region.


Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 10981338 B2 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) Osborn (US 4850944 A) and Lancaster (US 2002/0174626 A1) as applied to claims 13-16 above, and further in view of Zeuschner (US 2001/0039997 A1) and Siebert (US 4976811 A).

As to claim 17, Claim 12 of the ‘338 patent discloses (see parent claim 1, reciting “wherein air is heated in the heater block in response to a control signal provided by the controller to the heater block” and “the sealer includes a temperature sensor disposed in at least 
Applicant’s admitted prior art discloses a temperature sensor to generate temperature signals (thermocouple 208 and 212); and a controller (controller 207 and 211), in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).
Applicant’s admitted prior art does not disclose that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals
However, both Zeuschner and Siebert discloses that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot 224

As to claim 18, claim 12 of the ‘338 patent in full form recites some of the claim embodiments - See parent claim 4, reciting “wherein the temperature sensor is located in the manifold.”  The ‘338 patent does not claim the embodiment directed towards the air flow path in combination with the insulation limitations of claim 12.
Additionally, applicant’s admitted prior art does not disclose the full limitation that the temperature sensor is disposed in the air flow path or the manifold especially in combination with the insulation elements.  
However, Zeuschner and Siebert disclose and make obvious that the temperature sensor is disposed in the air flow path or the manifold.  Zeuschner specifically teaches the alternative that the temperature sensor is disposed in the air flow path, teaching in paragraph 0029 that “In a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is disposed in the air flow path or the manifold as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit.

As to claim 19, the admitted prior art as incorporated does disclose a “second” temperature sensor (both prior art sensors 208 and 212) configured to sense temperature near the heater block (see Figure 2, both sensors are associated with heater blocks) and generate temperature signals; and wherein the controller is in communication with the “second” 
However, the admitted prior art does not disclose the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.
Additionally, Zeuschner as disclosed above discloses and makes obvious a first temperature sensor (wherein the first temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals).  Additionally, the admitted prior discloses that it is known to utilize a first and second temperature sensor (sensors 208 and 212), both which are associated with the heater blocks and the use of a controller which controls the heater block to heat the air based on the temperature signals from two temperature sensors (see Figure 2, showing two control modules 207 and 211).  Siebert also discloses and makes obvious the first temperature sensor.  See the citations above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the 

As to claim 20, applicant’s admitted prior art as incorporated discloses that the second temperature sensor is configured to sense temperature of the air in the heater block.  See paragraph 0010, disclosing that “The placement of thermocouples 208 and 212 in the heater blocks means that the control is based on heater block air temperature”.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/197471 (published as US 2021/0197496 A1) in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) and Mittleider (US 5660669 A). 
As to claim 1, claim 1 of the ‘471 application recites the following features when read with the parent claims:
Claim 1: A sealing section of a bag machine that forms bags from a film, the sealing section comprising: a heater block configured to heat air and dispense heated air along an air flow path; a manifold configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film; a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals; and a controller, in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals.

Additionally, claim 6 of the ‘471 application, which is dependent on claim 1, recites “an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom” and claim 9, which is dependent on claim 6, recites “a pressure regulator upstream of the heater block and configured to regulate the air”.

In any event, even if claim 1, 6 and 9 does not recite the specific arrangement of a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction, applicant’s prior art and Mittleider make these features obvious.
Applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 
an air flow restriction configured to receive the air from the pressure regulator and to restrict the flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
a heater block (heater block #1 and heater block #2) configured to dispense heated air to an air flow path; and 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose 
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction such that the arrangement is a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider and applicant’s admitted prior art.

As to claim 2, the ‘471 application does not claim and applicant’s admitted prior art does not disclose that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.
However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 3, claim 7 of the ‘471 application recites that “the manifold is configured to evenly dispense the heated air therefrom.”

As to claim 4, the ‘471 application does not claim and applicant’s admitted prior art does not disclose that the sealing station is devoid of air flow restrictions downstream from the heater block.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream such that the sealing station is devoid of air flow restrictions downstream from the heater block in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 5, claim 1 of the ‘471 application also recites “a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals; and a controller, in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals.”

As to claim 6, claim 10 of the ‘471 application recites the following features when read with the parent claims:
Claim 10. A method for forming bags, the method comprising: receiving a film into a sealing section of a bag forming machine; receiving air into a heater block; heating the air in the heater block; conveying the heated air through an air flow path to a manifold; dispensing the heated air from the manifold to thereby form seals in the film such that the bags are at least partially formed; sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature 

Additionally, ‘471 application claim 14 recites “14. The method according to claim 10, further comprising restricting, with an air flow restriction positioned upstream of the heater block, the air to thereby promote even flow of the air downstream therefrom.”; ‘471 application claim 15 recites “15. The method according to claim 10, wherein the air evenly dispenses from the manifold.”  ‘471 application Claim 16 recites “16. The method according to claim 10, further comprising receiving the air into a pressure regulator that regulates the air.”.  It should be noted, however, no particular claims all of the limitations of instant claim 6 in on claim.
Thus, claim 10 of the ‘471 application covers much of the scope of instant claim 6, including the structure of the heater block and the manifold.  Other dependent claims covers the regulator and the air restriction, but not in a single claim together.  No single claim of the ‘471 application recite the specific arrangement of receiving air into a pressure regulator that regulates the air; receiving the air from the pressure regulator into an air flow restriction that restricts flow of the air; receiving the air from the air flow restriction into a heater block; heating the air in the heater block in combination with the limitation of ‘471 application claim 10.

However, this arrangement is obvious.  For example, applicant’s admitted prior art discloses a method for forming bags (see especially Figure 1), the method comprising: 
receiving a film into a sealing section (see Figure 2) of a bag forming machine (see Figure 1); 

receiving the air from the pressure regulator into an air flow restriction that restricts flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
receiving the air into a heater block (heater block #1 and heater block #2); 
heating the air in the heater block (see Figure 2, heater blocks 1 and 2); 
dispensing heated air from the heater block to an air flow path that extends to a manifold; (see Figure 2, disclosing air manifold/shoe; manifold 214); 
dispensing the heated air from the manifold to thereby form seals in the film such that the bags are at least partially formed (see paragraph 0009, disclosing that “Bag machines with air heated seal bars typically have a plenum or heater block that provides heated air to a manifold in the seal bar. The heated air either heats the seal bar which heats the film, or the heated air is directed through openings in the seal bar toward the film to directly heat the film.”); 
and dispensing the bags from the sealing section (see Figure 1).
Applicant’s admitted prior art differs from the claims in that the air flow restriction configured to receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose receiving the air from the air flow restriction into a heater block, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.

The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the system through the flow control 266 and the bleed port in the pressure regulator 264.  When the pressure blip is past, the differential pressure across the relay valve 267 and 266 returns to normal and the relay valve reopens, allowing normal adjustment of pressure by the regulator 264.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater 

As to claim 7, the ‘471 application does not claim and applicant’s admitted prior art does not disclose that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom. 
However, Mittleider discloses and makes obvious that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected upstream of the flow control and downstream of the relay valve, respectively, exceeds a preset value.  Thus, when the pressure in the air cylinder 118 increases because of a undulation in the spar 34, the relay valve will sense the pressure differential and close, thereby preventing all the air from bleeding out of the 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one that the air flow restriction is positioned upstream of the heater block to thereby promote even flow of the air downstream therefrom of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 8, see especially claim 15 of the ‘471 application, which recites the obvious variation of “15. The method according to claim 10, wherein the air evenly dispenses from the manifold.”

As to claim 9, see claim 10 of the 471 application, which recites “sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold; generating, with the temperature sensor, temperature signals; controlling, with a controller, the heater block to heat the air based on the temperature signals received from the temperature sensor”

As to claim 10, claim 1 of the ‘471 application recites the following features when read with the parent claims:
Claim 1: A sealing section of a bag machine that forms bags from a film, the sealing section comprising: a heater block configured to heat air and dispense heated air along an air flow path; a manifold configured to receive the heated air 

Thus, claim 1 of the ‘471 application covers much of the scope of instant claim 10, including the structure of the heater block and the manifold.  However, claim 1 of the ‘471 application does not recite the specific arrangement of a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction

However, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film, the sealing section comprising: 
a pressure regulator  (pressure regulator 202) configured to receive air and regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”); 
an air flow restriction configured to receive the air from the pressure regulator and to restrict the flow of the air (See Figure 2, showing air flow restrictions downstream of the heater block and thus also receiving air from the pressure regulator through the heater block); 
a heater block (heater block #1 and heater block #2) configured to dispense heated air to an air flow path; and 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed.
receive the air from the heater block and a heater block is configured to heat the air received from the pressure regulator.  Applicant’s admitted prior art thus does not disclose that the heater block is configured to heat the air received from the air flow restriction, as the air flow restriction is after the heater block.  Applicant’s admitted prior art places the heater block downstream of the pressure regulator and places the air flow restriction downstream of the heater block, and therefore, the heater does not heat the air received from the air flow restriction.
However, Mittleider discloses that it is known to place an air flow restriction immediately after a pressure regulator and prior to the heating structures (in Mittleider, a welding shoe).  Mittleider places the air flow restriction downstream of the pressure regulator, and the heater elements which are pressed via the air pressure of Mittleider are downstream of the air flow restriction.  Mittleider teaches, in column 11, line 64 to column 12, line 34, that:
The air pressure in the air cylinder 188 is set, maintained, and adjusted by an air pressure control system to control the pressure exerted by the pressure pads 182 and 184 against the wing skin 30 or 32.  The air pressure control system may be a simple pressure regulator that maintains the pressure at a preset value, or it may be provided with pressure feed back signals from sensors, such as load cell in or adjacent to the camroll bearings 130 and 160, and adjust the air pressure in the cylinder 118 in accordance with a predetermined pressure schedule keyed to the wing skin thickness or other process parameters.  The preferred air pressure control system is the module 121 shown in FIG. 13A.  It includes a filter 263 for filtering out the usual debris found in shop air supply lines, and a pressure regulator 264 for reducing the pressure in the shop air system to the range at which the cylinder 118 is designed to operate.  A secondary filter 265 cleans the shop air even further to avoid cloging the following components. 
 
An adjustable flow control 266 in the line 119 passes air freely through a check valve in the direction toward the air cylinder 118 (to the left in FIG. 13A) and allows restricted passage of air in the opposite direction through an adjustable orifice.  The flow control device 266 may be an "FC" series flow control sold by Dynamco Corp in McKinny, Tex.  A relay valve 267 is installed in the line 119 adjacent the flow control 266 for its adjustable pressure switching function.  The relay valve 267 changes its state from open or closed to the opposite condition whenever the pressure differential sensed at the two ports 268 and 269 connected 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one would have place an air flow restriction immediately after a pressure regulator, and thus before the heater block of the admitted prior art, such that the heater block is configured to heat the air received from the air flow restriction such that the arrangement is a pressure regulator configured to receive air and regulate the air; an air flow restriction configured to receive the air from the pressure regulator and restrict the flow of the air; a heater block configured to heat the air received from the air flow restriction in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider and applicant’s admitted prior art.

As to claim 11, the ‘471 application does not claim and applicant’s admitted prior art does not disclose an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals.

However, Mittleider discloses an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals (pressure differential sensed at port 268); and a controller (relay logic, see Figure 13A), in communication with the pressure 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an air flow sensor configured to sense air flow downstream from the pressure regulator and further generate air flow signals; and a controller, in communication with the pressure regulator and the air flow sensor, that controls the pressure regulator to thereby regulate the air flow based on the air flow signals in order to prevent the air from bleeding out of the system and to allow normal adjustment of the pressure by the regulator as taught by Mittleider.

As to claim 12, Mittleider as incorporated into the ‘338 patent and applicant’s admitted prior art in claim 11 above discloses the air flow sensor is positioned downstream of the pressure regulator and upstream of the air flow restriction.  See port 268, wherein the pressure is detected, .

This is a provisional nonstatutory double patenting rejection.

Claims 3 and 8 are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/197471 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012), Mittleider (US 5660669 A) as applied to as applied to claims 1-12 above, and further in view of Siebert (US 4976811 A).
As to claim 3, the ‘471 application claims in claim 7 that the manifold is configured to evenly dispense the heated air therefrom.
Additionally, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.

As to claim 8, the claim 15 of  ‘471 application claims that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”
.

This is a provisional nonstatutory double patenting rejection.

Claims 5 and 9 are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/197471 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) and Mittleider (US 5660669 A) as applied to as applied to claims 1-12 above, and further in view of Siebert (US 4976811 A) and Zeuschner (US 2001/0039997 A1).

As to claim 5, Applicant’s admitted prior art discloses a temperature sensor to generate temperature signals (thermocouple 208 and 212); and a controller (controller 207 and 211), in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).

However, both Zeuschner and Siebert discloses that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals as taught by Zeuschner 

As to claim 9, Applicant’s admitted prior art discloses sensing, with a temperature sensor to generate temperature signals (thermocouple 208 and 212); and controlling, with a controller (controller 207 and 211), the heater block to heat the air based on the temperature signals received from the temperature sensor (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”).
Applicant’s admitted prior art does not disclose the full limitation of sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.
However, both Zeuschner and Siebert discloses sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals.as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot.

This is a provisional nonstatutory double patenting rejection.

Claims 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/197471 in view of applicant’s admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012), Osborn (US 4850944 A) and Lancaster (US 2002/0174626 A1). 
As to claim 1, claim 1 of the ‘471 application recites the following features:
Claim 1: A sealing section of a bag machine that forms bags from a film, the sealing section comprising: a heater block configured to heat air and dispense heated air along an air flow path; a manifold configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film; a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals; and a controller, in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals.


Additionally, applicant’s admitted prior art discloses a sealing section of a bag machine that forms bags from a film (see especially Figure 1), the sealing section (see Figure 2)comprising: 
a heater block (heater block #1 and heater block #2) configured to receive air, heat the air, and further dispense heated air downstream along an air flow path; 
a manifold (see air manifold/shoe) configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed; 
Applicant’s admitted prior art also does not disclose that a plenum in the air flow path through which the heated air is conveyed; and wherein at least one of the heater block, the plenum, and the manifold are insulated.
Lancaster, however, discloses that it is known to use a plenum (flexible hoses 126) in the air flow path through which the heated air (from heater box 152) is conveyed (see paragraph 0047, disclosing “A plurality of flexible hoses 126 extend from an end of the heater box 152 and each flexible hose 126 is in fluid communication with heater box 152 so as to receive the heated air as it passes through baffles 154 and out of heater box 152.  Each flexible hose 126 is connected to an orifice 120 in first flexible band 112.  Preferably the hoses 126 are connected to flexible band 112 in orifices 120 by snap on pneumatic fittings with brass oval nozzles.  Other suitable means of connection may be used.  Preferably, all of the hoses 126 are approximately the same length, such that the distance to each orifice 120 from the heater box 152 is the same.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a plenum in the air flow path through which the heated air is conveyed in order to ensure delivery of the heated air to the manifold or orifices as taught by Lancaster.
Additionally, both Lancaster and Osborn discloses that it is known wherein at least one of the heater block, the plenum, and the manifold are insulated.  Lancaster, for example, teaches insulation elements 134 for insulating the manifold (i.e., in Lancaster, the flexible band 130 and the orifices 132 correspond to the manifold, and the hoses 126 correspond to the plenum), near the location where the hoses (i.e., the plenum) attach to the orifices, which corresponds to the insulating the manifold and would make obvious insulating the plenum due to closeness of the manifold and the plenum. See Lancaster, paragraph 0049, disclosing “In one embodiment, a standoff insulation element 134 positioned adjacent each orifice, such that the portions of flexible band 130 surrounding orifices 132 are in contact with standoff insulation elements 134.  The standoff insulation elements 134 are permanently attached to a back face of second flexible band 130.”  See also figure 1.  Paragraph 0050 teaches that “The purpose of standoff insulation elements 134 is twofold.  First, standoff insulation elements 134 insulate the areas of second flexible band 130 which do not include an orifice 132.  Thus, when these areas are brought into contact with packaging material, standoff insulation elements 134 prevent these areas from becoming heated to the high temperatures associated with the convective heat sealing air flow 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the heater block, the plenum, and the manifold are insulated in order to prevent loss and in order to prevent areas outside of the plenum and manifold and heater block from becoming heated to the high temperatures associated with the convective heat sealing air flow and therefore prevents sticking of the insulated areas to the packaging material and thus prevents packaging material from building up on these areas.  

As to claim 14, the claims of the ‘471 application and applicant’s admitted prior art does not disclose that at least one of the heater block, the plenum, and the manifold has an insulation jacket.  



As to claim 15, the claims of the ‘471 application and applicant’s admitted prior art does not disclose that the plenum and the manifold are each insulated.  Claim 12 and 11, however, do claim insulating the manifold.
Additionally, Lancaster discloses that the manifold are each insulated and the proximity of the plenum to the manifold would make obvious that the plenum could also be insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable designs for the standoff insulation element, e.g., designs that allow the standoff insulation element to provide a "cool" surface to press against the packaging material and press the layers of packaging material together, and prevent the orifices 120 from becoming blocked with the packaging material, may also be utilized.


As to claim 16, the ‘the claims of the ‘471 application and applicant’s admitted prior art does not disclose that only the manifold is insulated.  
However, Lancaster discloses embodiments wherein only the manifold is insulated.  See Lancaster, paragraph 0053, disclosing “Although the plurality of standoff insulation elements are shown as positioned between the slits 120, other configurations of standoff insulation elements may be used as shown in FIGS. 13A-13F.  For example, it is possible that the plurality of standoff insulation elements may be replaced with one or two insulation elements, positioned for example, on either end of the second flexible band 130 (FIGS. 13C and 13D).  Alternatively, it is possible that the standoff insulation elements may form a frame or mask around a perimeter of the second flexible band 130, enclosing all orifices 120 (FIGS. 13A and 13B).  Other suitable designs for the standoff insulation element, e.g., designs that allow the standoff insulation element to provide a "cool" surface to press against the packaging material and press the layers of packaging material together, and prevent the orifices 120 from becoming blocked with the packaging material, may also be utilized.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that only the manifold is insulated in order to prevent loss and in order to 

As to claim 17, claim 1 of the ‘471 application recites “a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals; and a controller, in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals.”

As to claim 18, claim 2 of the ‘471 application recites “the temperature sensor is disposed in the air flow path or the manifold.”

As to claim 19, claim 5 of the ‘471 application recites “the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.”

As to claim 20, applicant’s admitted prior art as incorporated discloses that the second temperature sensor is configured to sense temperature of the air in the heater block.  See .

This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK